Citation Nr: 1507875	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for major depression and chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2012 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  The March 2010 rating decision denied service connection for hypertension and major depression and chronic adjustment disorder.  The January 2012 rating decision denied service connection for hearing loss.

(The issue of service connection for major depression and chronic adjustment disorder is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's hypertension has likely been made worse by his service-connected diabetes.

2.  The Veteran's hearing loss is not related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran has hypertension that is secondary to service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  He was examined by VA, and both examinations included findings necessary to decide the appeal of these issues.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hypertension

As a chronic disease listed under 38 C.F.R. § 3.309, hypertension may be presumed to have been incurred in service, if it is manifested to a degree of 10 percent within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record does not contain medical evidence of hypertension from within one year of the Veteran's May 1970 separation.  Instead, the Veteran's first diagnosis of hypertension in the record came several decades after the Veteran's separation from service.  Thus, presumptive service connection is not warranted.

The record does not show and the Veteran does not argue that his hypertension was caused by his military service.  Instead, he has alleged that his hypertension was caused by his service-connected diabetes mellitus.  See e.g., March 2009 claim, December 2012 VA Form 9.

Service connection may be established on a secondary basis, as claimed by the appellant, for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); see also 38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310; see Harder, 5 Vet. App. 187.

In this case, the Veteran has a diagnosis of hypertension and is service connected for diabetes mellitus.  The remaining question is whether the record contains competent nexus evidence establishing a connection between the service-connected diabetes mellitus and the Veteran's current hypertension.  To this end, the Veteran was afforded a January 2010 examination.  This examiner found that hypertension was not a complication of the Veteran's diabetes because it predated the diabetes diagnosis.  However, the examiner also found that the Veteran's hypertension was worsened by his diabetes in that hypertension "increased when the arteries are narrowed, either due to atherosclerosis or chronically elevated glucose levels, and blood flow is restricted.  The long term stress of hypertension increases the risk of other diabetic complications such as CVA, CAD, diabetic retinopathy or diabetic nephropathy."  Insofar as this opinion found aggravation of hypertension by his service-connected diabetes, the criteria for secondary service connection are met.  Thus, service connection is warranted and the claim is granted on a secondary basis.

Hearing Loss

As a chronic condition, sensorineural hearing loss (organic disease of the nervous system) is entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The first diagnosis of hearing loss came in September 2011, more than 40 years after service.  The record does not contain any earlier records of treatment or evaluation for hearing loss.  At the time of his November 2011 VA examination, the Veteran stated that he was unaware of his hearing loss until the private audiologist examination in September 2011, but thought he may have had difficulty hearing for the prior ten years.  Therefore, there is no indication that the Veteran's hearing loss was manifested to a degree of ten percent or more within one year after discharge.  Service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Although the Veteran is not entitled to service connection on a presumptive basis, he is not precluded from establishing service connection for hearing loss with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

To prevail on a claim of direct service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the pendency of this appeal, the Veteran has been shown to have sufficient bilateral hearing loss to establish current impaired hearing for VA purposes.  See private record dated September 2011 and November 2011 VA examination.  Thus, the current disability requirement is met.

Hearing loss was not noted in service.  His April 1970 separation exam showed clinically normal hearing.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels); 38 C.F.R. § 3.385.  No ear abnormality was noted.  The Veteran claims service connection for hearing loss due to in-service noise exposure due to rifle fire while serving in an artillery unit in Korea and artillery fire and medical evacuation helicopter noise in Vietnam.  The Veteran is competent to provide lay evidence of noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board has no reason to question the Veteran's credibility in this regard.  Thus, the Board accepts the Veteran's account of in-service noise exposure.

With regard to the third and final requirement for direct service connection of a nexus between the in-service noise exposure and the Veteran's current hearing loss, VA scheduled the Veteran for a November 2011 audiology examination.  This examiner opined that the Veteran's hearing loss was less likely as not related to his military service.  In reaching this opinion, the examiner noted that the Veteran was unaware of a hearing loss until it was recently tested in Savannah and that as he thought about it he may have been having trouble with his hearing for about 10 years.  His service treatment records contained three hearing tests (May 1964, June 1966, and April 1970) with hearing in both ears documented as within normal limits with no significant change in hearing between the 1964 entrance exam to the 1970 separation exam.  The record does not contain a positive medical nexus opinion and the Veteran has not submitted one.

The Board has considered the Veteran's lay assertions that his hearing loss is related to his noise exposure during military service.  In this regard, a lay person, such as the Veteran may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, given the extensive passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case. 

The record does not contain evidence of a nexus between the in-service noise exposure and the Veteran's post-service hearing loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Thus, service connection is not warranted and the claim is denied.


ORDER

Service connection for hypertension as secondary to diabetes on the basis of aggravation is granted.

Service connection for hearing loss is denied.


REMAND

The Veteran was awarded service connection for posttraumatic stress disorder (PTSD) in a November 2012 rating decision.  The Veteran has a separate claim of service connection for major depression and chronic adjustment disorder pending before the Board.  The bulk of the medical evidence does not include diagnoses of major depression or chronic adjustment disorder, but rather PTSD and polysubstance abuse.  Nevertheless, his VA treatment records include an April 2009 primary care initial evaluation that included a clinical assessment of depression.  See McLain v. v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement is satisfied if the Veteran has the claimed disability either at the time the Veteran claim is filed or at any point during the pendency of his claim).  Therefore, the question remains whether this April 2009 assessment evinces a distinct clinical entity warranting service connection.  This is a medical question and the Board is prohibited from basing decisions on its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As such, an addendum opinion should be sought from the April 2011 VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the VA examiner who provided the April 2011 opinion or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion that specifically addresses the question of whether the Veteran's depression, as shown in the April 2009 primary care initial evaluation, is a separate and distinct medical entity from his service-connected PTSD.

If depression is determined to be a separately diagnosed entity from the Veteran's service connected PTSD, then the examiner should also provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any diagnosed psychiatric disability other than PTSD is attributable to the Veteran's period of military service.

The examiner must provide a rationale for any opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, readjudicate the claim in light of the additional evidence obtained.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


